DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Response to Amendment
The amendment of claims 1, 5 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0225538) in view of Kamiya (JP2017052825).
Claims 1, 3-4, 6-8 : Kim teaches a plasticizer composition comprising 0.5 wt% of dibutyl terephthalate, 14.5wt% of 1-butyl 4-(2-ethylhexyl)terephthalate and 85wt% of di-(2-ethylhexyl)terephthalate (example 1). The plasticizer is for resin such as polyvinyl chloride for producing of a film etc (abstract, 0048). The composition comprising 5-100 parts by weight of the plasticizer per 100 parts by weight of the resin [0049]. 
Kim does not teach a glyceride compound like claimed. 
However, Kamiya discloses a plasticizer for polyvinyl chloride for producing a film. The plasticizer can be glycerin diacetate monoolate etc (0016, 0019, 0035, 0008, 0017). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a plasticizer composition like claimed because case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Claim 5: 1-butyl 4-(2-ethylhexyl)terephthalate reads on formula 2. The total amount of 1-butyl 4-(2-ethylhexyl)terephthalate in the composition can be distributed in any ratio between butyl(2-ethylhexyl) terephthalate and formula 2.
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) unexpected results are not established because the combination of terephthalate material and glyceride based material results in properties lying between the properties of comparative examples 1 and 2, which is expected. Additionally, elongation rate in TD for combination is worse than either comparative examples, elongation rate in MD is better than terephthalate material but similar with glyceride material; however the improvement is small and it is unclear if those improvement is mere results of experimental error. 2) A linear change is not always expected, the change would reach a plateau, and even before the plateau the change is not linear. The blue curve below for additive B is typical how the amount of additive affects properties. Different additives have different curves. 3) The data is not reasonably commensurate in scope with the 
    PNG
    media_image1.png
    348
    549
    media_image1.png
    Greyscale
   
scope of claims. The inventive data only contains a specific combination of terephthalate based compounds as compared to the claimed general recitation, and the inventive data only contains a specific glyceride based material as compared to the claimed genus. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763